PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Guillaume et al.
Application No. 16/484,431
Filed: April 16, 2021
Attorney Docket No. 2013237-0166
For: Stabilization of Hydraulic Machines with S-Zone Characteristics
:
:
:
:   DECISION GRANTING PETITIONS
:   UNDER 37 CFR 1.137(a) AND 
:   37 CFR 1.313(c)(2)
:


This is a decision on the renewed petition, filed September 9, 2021, under 37 CFR 1.137(a), in response to the decision mailed July 14, 2021, dismissing the original petition to revive the above-identified unintentionally abandoned application. This is also a decision on the petition under 37 CFR 1.313(c)(2) to withdraw the above-identified application from issue.

The petitions are GRANTED.

As to the petition under 37 CFR 1.137(a):
	
This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed December 4, 2020. The issue fee was timely paid on March 4, 2021. Accordingly, the application became abandoned on March 5, 2021. A Notice of Abandonment was mailed March 10, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the request for correction of inventorship under the provisions of 37 CFR 1.48 with processing fees of $640 and $140 along an application data sheet (ADS) and the required substitute statement in lieu of the inventor’s oath or declaration, (2) the petition fee of $2,100, and (3) a proper statement of unintentional delay. Accordingly, the reply to the Notice of Allowance and is accepted as having been unintentionally delayed.

As to the petition under 37 CFR 1.313(c)(2):

Petitioner requests withdrawal of this application from issue for consideration of a submission under 37 CFR 1.114.   


Petitioner is advised that the issue fee paid on March 4, 2021 cannot be refunded. If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

This application is being referred to Technology Center Art Unit 2832 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the ADS submitted in accordance with 37 CFR 1.114 submitted on September 9, 2021.

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the examination or status of this application should be directed to the Technology Center at their customer service line (571) 272-2815.


/APRIL M WISE/
April M. WiseParalegal Specialist, Office of Petitions                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1	1 The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission). Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.